UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1530


GTC SERVICES, LLC,

                 Plaintiff – Appellant,

          v.

REGION   Q     WORKFORCE      INVESTMENT   CONSORTIUM;    MID-EAST
COMMISSION,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:13-cv-00161-D)


Submitted:    June 23, 2016                    Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Kirby, LAW OFFICES OF JOHN M. KIRBY, Raleigh, North
Carolina, for Appellant. Bradley O. Wood, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       GTC Services, LLC (GTC), appeals from the district court’s

order granting summary judgment to Defendants on GTC’s civil

action alleging a violation of procedural due process rights and

tortious     interference            with     a       contract          when     the      Region    Q

Workforce     Investment         Consortium            Board      chose        not   to     award    a

future contract to GTC to provide youth workforce development

services.     Finding no error, we affirm.

       We   review    a    district         court’s         decision       to    grant      summary

judgment de novo.              Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).                           “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine     dispute       as    to    any    material            fact    and     the   movant       is

entitled to judgment as a matter of law.’”                               Id. at 568 (quoting

Fed.   R.   Civ.     P.    56(a)).           In       determining         whether      a    genuine

dispute as to any material fact exists, we “view the facts and

all justifiable inferences arising therefrom in the light most

favorable     to     . . .      the       nonmoving         party.”            Id.   at     565    n.1

(citation and quotation marks omitted).                            However, “[c]onclusory

or   speculative      allegations           do        not    suffice,      nor       does    a    mere

scintilla     of   evidence          in    support          of   [the     nonmoving         party’s]

case.”      Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (citation and quotation marks omitted).



                                                  2
     We have carefully reviewed the briefs, the joint appendix,

and the record and find no reversible error.                              Accordingly, we

affirm    for    the     reasons   stated         by   the    district       court.     GTC

Servs.,    LLC      v.    Region      Q     Workforce         Inv.       Consortium,    No.

4:13-cv-00161-D          (E.D.N.C.        Apr.     14,     2015).          We   deny    the

Appellees’      motion     to   dismiss      for       failure      to    prosecute.      We

dispense     with      oral     argument         because      the    facts      and    legal

contentions      are     adequately       presented      in    the       materials    before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3